Citation Nr: 9919332	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-13 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of loan guaranty indebtedness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

This appeal arises from a January 1996 decision of the 
Committee on Waivers and Compromises at the St. Petersburg, 
Florida, Regional Office (RO).

The appellant is the former spouse of the veteran.


REMAND

The record indicates that there was a default on the mortgage 
loan in November 1988 and again in July 1989.  The record 
indicates that these defaults were cured.  The record 
indicates that there was another default in August or 
November 1990 which ultimately led to foreclosure on the 
property by the mortgagee.  The record that was transferred 
to the Board does not contain a notice of default (VA Form 
26-6850) or similar documents from the lender to the 
Department of Veterans Affairs (VA) concerning the 1990 
default on the mortgage loan.  At the July 1996 hearing at 
the RO, the hearing officer indicated that the files at the 
RO showed there was a great deal of effort on the part of the 
lender to assist and work with the appellant.  However, the 
record before the Board does not contain records which show 
the efforts, if any, that were made by the lender to assist 
or work with the appellant to resolve the 1990 default.  
Accordingly, there is a suggestion that all of the applicable 
records may not have been transferred to the Board.  Such 
records, if they exist, may provide probative evidence as to 
whether the appellant is entitled to a waiver of the loan 
guaranty indebtedness.  Therefore, this case will be returned 
to the RO to associate records related to efforts by the 
lender to resolve the 1990 default on the mortgage with the 
claims file.

The record indicates that prior to the mortgagee foreclosing 
on the property that was subject to a loan guaranty by the 
VA, the homeowners association where the property was located 
foreclosed due the non payment of association fees.  The only 
document in the claims file related to this foreclosure is a 
July 1990 Certificate of Title issued by the Clerk of a 
Florida Circuit Court.  Florida Court documents related this 
foreclosure and transfer of title may provide probative 
evidence regarding the actions of the appellant during the 
time period prior to the final 1990 default on the loan 
payments.  Therefore, this case will be returned to the RO to 
obtain a copy of the complaint and judgment related to the 
foreclosure by the homeowners association.

The appellant provided a financial status report in October 
1995 and provided updated information at the July 1996 
hearing.  Since approximately three years have elapsed since 
the appellant provided her updated financial status, this 
case will be returned to the RO to obtain a current financial 
status report from the appellant.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a legible copy 
of the complaint and judgment related to 
the foreclosure on the property by the 
homeowners association in 1990 (No. 89-
34259 18) from the Circuit Court of the 
17th Judicial Circuit for Broward County, 
Florida.

2.  The RO should associate with the file 
any additional records from the lender or 
the VA related to the lender working with 
the appellant to assist or work with her 
to resolve the default on the mortgage in 
1990.  If the file is complete and there 
are no additional records available, this 
should be so stated.

3.  The RO should request that the 
appellant provide an updated financial 
status report.

4.  Following completion of the above, 
the RO should again consider the 
appellant's request for a waiver.  The RO 
should conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the appellant, she should 
be provided with a supplemental statement of the case and be 
apprised of the applicable period of time within which to 
respond.  The case should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

